1
 2
 3
 4
 5
 6
 7
 8                                  IN THE UNITED STATES DISTRICT COURT
 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   JOSEPH ANTHONY BROWN,                                 1:11-cv-01586-GSA-(HC)
12                                                         ORDER TRANSFERRING CASE TO THE
                                                           UNITED STATES DISTRICT COURT FOR
13                    Petitioner,                          THE DISTRICT OF COLUMBIA
14   vs.
15   U.S.A.,
16                    Respondent.
17                                            /
18
19           Petitioner, a state prisoner proceeding pro se, has filed a habeas corpus action pursuant to 28
20   U.S.C. § 2254.
21           The federal venue statute requires that a civil action, other than one based on diversity
22   jurisdiction, be brought only in “(1) a judicial district where any defendant resides, if all defendants reside
23   in the same state, (2) a judicial district in which a substantial part of the events or omissions giving rise
24   to the claim occurred, or a substantial part of the property that is the subject of the action is situated, or
25   (3) a judicial district in which any defendant may be found, if there is no district in which the action may
26   otherwise be brought.” 28 U.S.C. § 1391(b).
27           In this case, the petitioner is challenging a conviction from Washington D.C. Superior Court,
28   which is in the District of Columbia. Therefore, the petition should have been filed in the United States

                                                          -1-
 1   District Court for the District of Columbia. In the interest of justice, a federal court may transfer a case
 2   filed in the wrong district to the correct district. See 28 U.S.C. § 1406(a); Starnes v. McGuire, 512 F.2d
 3   918, 932 (D.C. Cir. 1974).
 4           Accordingly, IT IS HEREBY ORDERED that this matter is transferred to the United States
 5   District Court for the District of Columbia.
 6          IT IS SO ORDERED.
 7       Dated:      September 26, 2011                            /s/ Gary S. Austin
     23ehd0                                                UNITED STATES MAGISTRATE JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         -2-